Citation Nr: 1119563	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  008-33 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a heart condition as secondary to the service-connected partial nephrectomy, left, and chronic bilateral nephrolithiasis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1943 to August 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in June 2010.  A transcript of the hearing has been associated with the claims file.

In January 2011, the Board asked a VA expert cardiologist to provide an opinion addressing the Veteran's claim.  The opinion has been received and associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's heart conditions did not have onset during service and are not otherwise related to service or a service-connected disability, to include the service-connected partial nephrectomy, left and chronic bilateral nephrolithiasis.


CONCLUSION OF LAW

The criteria for service connection for a heart condition as secondary to the service-connected partial nephrectomy, left and chronic bilateral nephrolithiasis have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112,; 38 C.F.R. §§ 3.307, 3.309.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for hypertension with end organ cardiac changes, left ventricular cardiomyopathy, and congestive heart failure resulting from hypertension which was allegedly caused by his service-connected partial nephrectomy, left, and chronic bilateral nephrolithiasis.

Service treatment records show no indication of heart conditions during service.  A May 1948 treatment record shows no pulmonary or cardiac changes.  In July 1976, the Veteran was treated for chest pain, noted as possible myocardial infarction (MI).  The Veteran reported no history of heart disease.  Testing was negative for MI.  In December 1980, he was treated again for chest pain.  MI was ruled out and it was determined that the chest pain was musculoskeletal in nature due to a history of T-7 vertebral body fracture.  An August 1994 treatment record shows a diagnosis of atherosclerotic cardiovascular disease.  No relationship to service or his service-connected partial nephrectomy, left and chronic bilateral nephrolithiasis was indicated.  October 1995 records show treatment for chest pain.  He did not have hypertension.  The assessment was possible supraventricular tachycardia.

May 2004 VA treatment records show a medical history of supraventricular tachycardia, or rapid heart rate.  The etiology was not discussed.

In December 2004, the Veteran complained of heaviness in the chest, which was diagnosed as angina.  Etiology was not addressed.  In January 2005, VA providers diagnosed congestive heart failure (CHF) and noted a history of hypertension and supraventricular tachycardia.  The Veteran reported a history of MIs and said that the first occurred in May 2004; however, while the physician found documentation of angina, he found no documentation of MI.  The resident physician noted possible etiologies as ischemia or diastolic function.  The attending physician questioned possible diastolic versus systolic dysfunction leading to CHF but stated that given the elevated blood pressure on admission, she suspected diastolic.  

While various etiologies were discussed, none of the treating providers indicate that any of the heart conditions were caused by or related to service or the Veteran's service-connected partial nephrectomy, left and chronic bilateral nephrolithiasis.

Based on the above, the Board must find that both service and post-service treatment records provide evidence against this claim, indicating a disability that began decades after service with no connection to service or a service connected disability. 

The Veteran submitted a statement in August 2007 indicating that he has suffered hypertension since the partial left nephrectomy in 1960.  He has had gradual onset of heart weakness and shortness of breath which worsened in 2004 and caused fainting and falls.  He noted diagnosis of coronary artery disease (CAD), diastolic dysfunction, and CHF.  He said his hypertension is secondary to his service connected renal disease which more likely than not caused his left ventricular wall motion abnormality, low ejection fraction cardiomyopathy, and congestive heart failure.

The Veteran had a VA examination in February 2008.  The examiner reviewed the claims file.  After performing the physical examination, he found no evidence of CHF.  The diagnosis was dilated cardiomyopathy with moderately severe compromise of resting systolic function; CAD; and hypertension.  Unfortunately, the examiner could not provide an opinion regarding the relationship between the service-connected kidney condition and heart condition without resort to speculation.  He did not explain why he was unable to provide an opinion regarding etiology; therefore, the opinion has little probative value.

In April 2009, the Veteran had a hearing before the Decision Review Officer (DRO).  The transcript shows that the Veteran submitted additional treatment records for review.  In June 2010, he had a hearing before the Board.  During the hearing, the Veteran stated that he started having heart problems 10 years ago, including heart attacks.

In January 2011, the Board referred this matter to a VHA medical expert and asked the expert to provide an opinion addressing the etiology of the Veteran's heart problems.  The expert stated that chronic kidney disease is known to increase the risk of hypertension and that hypertension is a known risk factor for heart disease.  He stated that the Veteran's dilated cardiomyopathy and CHF may have resulted from hypertension.  However, he noted that the Veteran also had a 40 pack per year history of smoking and a history of diabetes mellitus, type II, which may cause or exacerbate the dilated cardiomyopathy and CHF.

As for CAD, he stated that the Veteran refused to have the appropriate testing to diagnose the condition.  However, hypertension, smoking, and diabetes mellitus, type II, predisposed him to CAD.

Finally, he stated that the dysrhythmia, namely bradycardia and supraventricular tachycardia, may be secondary to abnormal cardiac electrical conduction, abnormal serum electrolytes, or cardiac ischemia related to CAD, among other conditions.  He said that chronic kidney disease may cause electrolyte disturbances and promote vascular calcifications leading to CAD or calcification of the heart's electrical conduction system.  However, the condition may also result from an intrinsic disturbance of his conduction system, unrelated to kidney disease.

Based on his explanations, the expert stated that the hypertension may have resulted from his kidney disability and that if he had hypertension prior to his kidney stone disease, his blood pressure certainly could have been exacerbated by the kidney condition.  The dilated cardiomyopathy and CHF as well as the presumed CAD may be due to his hypertension, smoking, and/or diabetes mellitus, type II.  Finally, the dysrhythmia may be due to his kidney disease and/or intrinsic cardiac electrical abnormalities.

Due to the multiple factors contributing to the Veteran's heart disabilities, the expert was unable to render etiology opinions without resort to speculation.  In this regard, it is important to note that medical evidence that is speculative, general or inconclusive in nature cannot be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Unfortunately, the post-service evidence does not reflect cardiovascular symptomatology for many years after service.  Specifically, the Veteran was not diagnosed with a heart condition until 1994, 49 years after discharge.  Because the Veteran alleges that his heart conditions stem from his kidney condition, the Board notes that the most recent kidney surgery was performed in 1960, 34 years prior to the first diagnosis of a heart condition.  Moreover, he stated that his heart problems started in approximately 2000.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In this case, the Board emphasizes the multi-year gap between discharge from service (1945) and the initial reported symptoms related to a heart disorder in approximately 1994 (nearly a 50-year gap).  The Board also emphasizes the multi-year gap between his most recent kidney surgery (1960) and the initial symptoms related to a heart disorder in approximately 1994 (a 34 year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with his claim to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between service or a service-connected disability and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's heart conditions to active duty or his kidney conditions despite his contentions to the contrary.

To that end, the Board places significant probative value on the VA expert opinion ordered specifically to address the issue on appeal.  In the opinion, the expert essentially stated that the Veteran had so many factors contributing to his heart conditions that he could not state that service-connected kidney disability caused or aggravated any of them without resort to speculation.

The Board finds that the expert's opinion is adequate for evaluation purposes.  Specifically, the expert reviewed the claims file and provided a detailed analysis of the Veteran's heart conditions.  There is no indication that the expert was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA expert's opinion to be of great probative value.

The Board finds that the opinion (when reviewed in total), provides evidence against this claim, clearly indicating that it is less likely as not that the cause of the problem is the service connected disability and indicating that it is more likely the Veteran's long history of smoking that has caused his problem (along with other problems that are not related to service).  While the Board may never know what exactly caused this problem, it can not be said that is as likely as not caused by service or a service connected disability. 

The Board has also considered the Veteran's statements and sworn testimony asserting a nexus between his currently-diagnosed heart conditions and his service-connected kidney disability.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, hypertension, CAD, CHF, and other heart disorders are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.
 
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran submitted statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded a VA medical examination and his records were reviewed by a VA expert.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a heart condition as secondary to the service-connected partial nephrectomy, left and chronic bilateral nephrolithiasis is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


